t c summary opinion united_states tax_court pamela m runkel n k a pamela anglin petitioner and clifford burton runkel intervenor v commissioner of internal revenue respondent docket no 28895-13s filed date pamela anglin pro_se clifford burton runkel pro_se adam j smith for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal continued the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is not entitled to relief from joint_and_several_liability for the taxable_year petitioner filed with the court a timely petition for review of respondent’s determination intervenor petitioner’s former spouse filed a timely notice of intervention pursuant to sec_6015 the sole issue for decision is whether petitioner qualifies for spousal relief under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in florida at the time the petition was filed i petitioner’s background petitioner earned a high school equivalency degree and completed some courses at the junior college level over the years she has worked as a continued revenue code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar bookkeeper first for great white shark enterprises and later for a construction firm at the time of trial petitioner was years old ii intervenor’s background intervenor earned a mechanical engineering degree from the university of south alabama for many years he was a partner at sklow runkel consulting engineers sklow runkel a successful electrical engineering firm at the time of trial intervenor wa sec_57 years old iii marriage separation and divorce petitioner first met intervenor in and they married in date as discussed in greater detail below petitioner and intervenor separated in the summer of and they divorced in early iv real_estate holdings when petitioner first met intervenor in she was living with her daughter from a previous marriage in a residence that she owned in jupiter florida jupiter residence intervenor lived with petitioner at the jupiter residence for about one year in petitioner and intervenor jointly purchased a residence in vero beach florida vero beach residence for dollar_figure they made a dollar_figure downpayment on the property and obtained a mortgage loan to pay the balance the couple paid off the mortgage within about eight years petitioner’s daughter continued to live in the jupiter residence while she attended college after her daughter moved out petitioner converted the jupiter residence to a rental property in petitioner and intervenor drew dollar_figure against a line of credit on the vero beach residence and used the funds to retire the mortgage on the jupiter residence while he was married to petitioner intervenor owned a residential_rental_property in palm bay florida palm bay residence v household finances while she was married to intervenor petitioner maintained a joint checking account with her daughter intervenor maintained separate bank accounts at space coast credit_union during the marriage space coast accounts initially intervenor and petitioner shared monthly household expenses at the vero beach residence intervenor made the mortgage payments and petitioner paid other expenses such as utility charges in petitioner lost her job with a local homebuilder at that time intervenor began to pay all of the household expenses he also added petitioner’s name to his space coast accounts petitioner admitted that she used a space coast debit card liberally and because intervenor always said there was plenty of money she did not monitor balances in the account or review account statements the record includes space coast account statements for the statements show deposits and offsetting cash withdrawals and expenditures totaling approximately dollar_figure for the year the statements do not distinguish between cash withdrawals and expenditures made by petitioner and those made by intervenor vi deterioration of the marriage and physical abuse petitioner and intervenor enjoyed a happy marriage for several years eventually however serious strains in the marriage began to emerge on several occasions over a period of years intervenor physically assaulted petitioner on at least two occasions petitioner required medical_care after intervenor pushed or struck her after a violent incident during the holidays in date petitioner was interviewed by local law enforcement officers and was encouraged to file a criminal complaint against intervenor--but she declined to do so toward the end of intervenor began staying out until the early morning hours and petitioner noticed that he was not paying household bills on time petitioner suspected that he was involved in an extramarital affair by date petitioner was so concerned that she consulted an attorney about that same time she obtained space coast monthly bank statements and discovered that intervenor was frequently withdrawing large amounts of cash often at local gambling establishments in mid-date petitioner notified intervenor that she had filed suit seeking a divorce although petitioner and intervenor initially attempted to continue to reside in the vero beach residence albeit on separate sides of the residence serious tensions led intervenor to move out about a month later in date the circuit_court of the nineteenth judicial circuit in and for indian river county florida circuit_court granted petitioner a final judgment of injunction for protection against domestic violence the circuit_court found that petitioner was a victim of domestic violence by intervenor and barred intervenor from having contact with her petitioner subsequently obtained a permanent domestic violence injunction against intervenor vii tax returns a in general petitioner and intervenor routinely filed joint federal_income_tax returns intervenor prepared the tax returns and paid any_tax that was owing petitioner was aware that intervenor had not made quarterly payments of income_tax in respect of the distributions that he had received from skow runkel she was also aware that he had used various sources of funds to pay the couple’s federal_income_tax including lines of credit on the vero beach and the palm bay residences and additional draws from skow runkel petitioner testified that she did not review the tax returns in detail and that she never had any reason to doubt that intervenor would pay any_tax that was due b tax_return on date intervenor prepared and electronically filed the couple’s joint federal_income_tax return for petitioner and intervenor reported wage income of dollar_figure and dollar_figure respectively skow runkel issued a schedule_k-1 partner’s share of income deductions credits etc to intervenor for reporting that his share of the firm’s ordinary business income was dollar_figure and that he had received a distribution of dollar_figure intervenor reported net_income of dollar_figure from skow runkel the couple reported total_tax of dollar_figure a credit for income_tax_withholding of dollar_figure and tax due of dollar_figure petitioner testified that intervenor informed her at the time he presented the return to her for review that he would take a draw from skow runkel to pay the tax intervenor contradicted petitioner and testified that when she inquired how he intended to pay the tax he replied that he would figure it out intervenor did not remit payment to the internal_revenue_service irs when he filed the tax_return for a few weeks later petitioner filed for divorce and a dispute arose as to how the couple would pay the tax bill intervenor testified that he considered the tax bill a marital debt and he concluded that marital assets should be used to pay it in this regard he attempted to refinance the mortgage on the vero beach residence to raise the funds needed to pay the tax petitioner however did not agree to the refinancing plan and insisted that intervenor should take a draw from skow runkel to pay the tax respondent subsequently issued to petitioner and intervenor a notice_of_intent_to_levy and filed a notice_of_federal_tax_lien in respect of the tax due for at the time of the trial petitioner and intervenor owed tax penalties and interest totaling dollar_figure for viii dissolution of marriage and settlement agreement on date the circuit_court entered a final judgment of dissolution of marriage in conjunction with their divorce petitioner and intervenor entered into a marital settlement agreement settlement agreement the settlement agreement provided for a division of property as follows intervenor received a toyota prius a dodge durango a wellcraft boat and ownership of the palm bay residence he was also required to pay outstanding property_tax of dollar_figure and dollar_figure that had been assessed on the jupiter and vero beach residences respectively petitioner received a toyota rav4 the vero beach residence the jupiter residence and a vacation timeshare the settlement agreement stated in relevant part the parties acknowledge that there is a jointly named irs liability for the year it is believed that there shall be a lien placed on the vero beach residence if it does not already exist in the very near future the wife understands that the husband’s conveyance of the property located at vero beach fl is subject_to said lien the document further stated that w ithin months the wife agrees to make best efforts to refinance the mortgage and any liens associated with the property to remove the husband’s name on date the circuit_court entered an order granting intervenor’s motion for contempt and motion to compel requiring petitioner to make at least three applications to lenders to refinance the mortgage on the vero beach residence the order states in relevant part the former wife argues that she shouldn’t be required to pay the irs lien that is now on the house and which was disclosed in the marital settlement agreement as part of her refinancing of the home the marital settlement agreement is clear the former wife clearly understood that there was either a tax_lien on the property or that there would shortly be a tax_lien on the property at the time she obtained title to the property and agreed to make her best efforts to refinance the mortgage she cannot now come to court and ask that she not be required to pay this lien as part of any refinancing as agreed to in the marital settlement agreement refinance means paying off all existing lien s against the property ix petitioner’s request for spousal relief in date petitioner submitted to respondent a form_8857 request for innocent spouse relief for shortly thereafter intervenor submitted to respondent a form questionnaire for non-requesting spouse alleging among other things that he had attempted to obtain a home equity loan to pay the tax_liability and that petitioner had impeded his efforts in date the irs cincinnati centralized innocent spouse operation cciso initially considered petitioner’s request for spousal relief and determined that she was entitled to partial relief under sec_6015 of dollar_figure specifically cciso allocated liability for most of the unpaid tax to intervenor on the theory that petitioner had paid withholding_tax sufficient to cover most of the tax due on the items of income reported on the couple’s joint_return that were attributable to her intervenor subsequently submitted to respondent a form_2 petitioner earned wages of dollar_figure in and had federal_income_tax withholding of dollar_figure statement of disagreement on date respondent issued a final_determination denying petitioner’s request for relief x petitioner’s financial statement petitioner estimated that the value of the jupiter residence is dollar_figure it is not subject_to a mortgage and she receives monthly net rental income of dollar_figure from it she estimates that the vero beach residence is worth between dollar_figure and dollar_figure and is subject_to a dollar_figure mortgage petitioner is currently employed and earns dollar_figure annually she does not have any dependents and she owns a retirement account with a current value of approximately dollar_figure petitioner estimates that her monthly expenses exceed her monthly income by about dollar_figure xi compliance with federal tax laws petitioner filed her federal_income_tax return for in date and she received a dollar_figure refund although intervenor questioned whether petitioner was obliged to report alimony income for respondent has not examined her tax_return respondent reviewed petitioner’s wage and income transcript for and concedes that she was not obliged to file a tax_return for that year it is respondent’s position that petitioner is in compliance with federal_income_tax laws for all taxable years after xii petitioner’s mental physical health petitioner testified that at the time the tax_return for was filed and when she filed her claim for spousal relief in date intervenor’s behavior was erratic and she was living in fear that he would harm her i relief from joint_and_several_liability discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 see 705_f3d_980 9th cir aff’g tcmemo_2010_ 132_tc_203 except as otherwise provided in sec_6015 the taxpayer requesting spouse bears the burden of proving entitlement to relief rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir three forms of relief are available under sec_6015 in general subsection b provides full or apportioned relief from joint_and_several_liability for understatements of tax on a return subsection c provides apportioned relief in respect of a deficiency to taxpayers who are divorced or separated and in certain circumstances subsection f provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c inasmuch as there is no understatement or tax_deficiency for the year in issue we consider only whether petitioner is entitled to equitable relief under sec_6015 sec_6015 grants the commissioner discretion to relieve an individual from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either the commissioner has prescribed guidelines in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency although the court consults these guidelines when revproc_2013_34 sec 2013_43_irb_397 makes the guidelines effective for requests for relief filed on or after date and requests for equitable relief pending on date whether before the irs the office of appeals or a federal court reviewing the commissioner’s denial of relief see 120_tc_137 we are not bound by them inasmuch as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances see 136_tc_432 porter v commissioner t c pincite hudgins v commissioner tcmemo_2012_ at ii threshold conditions revproc_2013_34 sec_4 i r b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 petitioner satisfies the seven threshold conditions iii streamlined determination revproc_2013_34 sec_4 i r b pincite sets forth elements that a requesting spouse must satisfy to qualify for a streamlined determination the seventh requirement states that t he income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specific exception applies revproc_2013_34 sec_4 i r b pincite the record shows that after properly allocating items of income and tax withholding credits to petitioner and intervenor respectively the portion of the tax underpayment attributable to petitioner is dollar_figure on this record we conclude that petitioner is not entitled to spousal relief in respect of dollar_figure of the underpayment which is attributable to her under sec_6015 as discussed below petitioner does not qualify for streamlined relief because she will not suffer economic hardship if relief is not granted a requesting spouse will suffer economic hardship if payment of part or all of the tax_liability will cause the requesting spouse to be unable to pay reasonable basic living_expenses id sec_4 b i r b pincite see sec_301_6343-1 proced admin regs the determination as to what constitutes a reasonable amount for basic living_expenses may vary according to the circumstances of the individual taxpayer but will not include the maintenance of an affluent or luxurious lifestyle sec_301 b i proced admin regs the requesting spouse must introduce evidence at trial supporting her claim that she will suffer economic hardship johnson v commissioner tcmemo_2014_240 at citing pullins v commissioner t c pincite revproc_2013_34 sec_4 i r b pincite as is relevant here permits relief if all the following elements are satisfied on the date the irs makes its determination the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse is a widow or widower and is not an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax_liability or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and on the date the joint_return was filed the requesting spouse did not know or have reason to know the nonrequesting spouse would not or could not pay the underpayment_of_tax reported on the joint_return the payment of the tax due in whole or in part would not cause petitioner to suffer economic hardship at the time of trial petitioner was employed full time earning dollar_figure annually and she has no dependents she also receives net monthly rental income of dollar_figure from the jupiter residence a property that is unencumbered and which she values at dollar_figure in the light of the other assets that she owns including the vero beach residence we reject the proposition that payment of the tax_liability would leave petitioner unable to pay reasonable basic living_expenses iv facts and circumstances analysis where a requesting spouse meets the threshold conditions for relief but fails to qualify for streamlined relief the commissioner may nevertheless grant relief after considering the following nonexclusive list of factors set forth in revproc_2013_34 sec_4 i r b pincite whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse will suffer economic hardship if relief is not granted whether on the date the joint_return was filed the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not or could not pay the underpayment_of_tax reported whether the requesting or nonrequesting spouse has a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse received a significant benefit from the unpaid income_tax_liability and whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year s to which the request for relief relates two additional factors that the commissioner may consider in favor of granting relief are whether the nonrequesting spouse abused the requesting spouse and the requesting spouse was in poor mental or physical health at the time the joint_return was filed or when the requesting spouse requested relief see id sec_4 c iv g marital status if the requesting spouse is no longer married to the nonrequesting spouse as of the date that the irs makes its determination this factor weighs in favor of relief id sec_4 a petitioner and intervenor were divorced before the irs made its determination denying petitioner spousal relief therefore this factor weighs in favor of relief the revenue_procedure recognizes that the issue of abuse can be relevant to the analysis of various factors and can negate the presence of certain factors revproc_2013_34 sec_3 i r b pincite economic hardship as discussed above denying petitioner spousal relief will not cause her to suffer economic hardship in accordance with revproc_2013_34 sec_4 b this factor is neutral knowledge or reason to know in the case of an underpayment_of_tax due this factor turns on whether as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax at that time or within a reasonable period after the filing of the return id sec_4 c ii petitioner testified credibly that she believed intervenor would take a draw from skow runkel to pay the tax due for considering all of the circumstances including intervenor’s physical abuse of petitioner we conclude that petitioner reasonably believed at the time the return was filed that intervenor would pay the tax due within a reasonable period this factor weighs in favor of relief legal_obligation this factor will weigh against relief if the requesting spouse has the sole legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or other legally binding agreement id sec_4 d as previously discussed the circuit court’s order entered date clarifies that petitioner has the sole legal_obligation to pay the outstanding tax_liability for this factor weighs against relief significant benefit this factor calls for an evaluation of whether the requesting spouse received a significant benefit beyond normal support from the underpayment_of_tax id sec_4 e see sec_1_6015-2 income_tax regs normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite space coast monthly bank statements show substantial deposits to the couple’s joint account and equally substantial expenditures reflected as debits to the account and cash withdrawals throughout suffice it to say that both petitioner and intervenor spent freely and enjoyed costly if not lavish vacations nevertheless considering that intervenor controlled the household finances and specifically tax_payments we conclude that this factor is neutral compliance with tax laws if the requesting spouse makes a good-faith effort to comply with the income_tax laws in taxable years following the taxable_year to which the request for relief relates this factor will weigh in favor of relief revproc_2013_34 sec_4 f we find that petitioner was in compliance with the income_tax laws following her divorce from intervenor this factor weighs in favor of relief mental or physical health this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the relevant return was filed or at the time the spouse requested relief id sec_4 g if the requesting spouse was in neither poor physical nor poor mental health then this factor is neutral id at the time petitioner submitted her request for spousal relief she was in fear that intervenor would harm her and was in the process of obtaining an injunction against him considering intervenor’s history of physical abuse of petitioner we conclude that she was in poor mental health during the period in question and this factor weighs in favor of relief v conclusion as the preceding discussion shows there are several factors for spousal relief one factor against relief and two factors that are neutral the court is sympathetic to petitioner’s position in the light of the physical abuse she endured at the hands of intervenor nevertheless the circuit_court which was fully aware of intervenor’s domestic abuse concluded that petitioner had agreed to pay the tax_liability as part of the division of the couple’s marital property after weighing all the factors and considering all of the facts and circumstances we conclude that it would be equitable to grant petitioner partial spousal relief specifically we conclude that petitioner is entitled to spousal relief under sec_6015 of dollar_figure or roughly one-third of the tax_liability at the time of trial to reflect the foregoing an appropriate decision will be entered
